Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 6/28/22 is acknowledged.
New claim 7 has been added. Claims 1-7 are pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 6/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 17/226703, 17/226671, 17/226628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the Double Patenting rejection over the pending claims of 17/226703, 17/226671, 17/226628 has been withdrawn.

Upon further consideration the following rejection has been withdrawn:
Claim Rejections - 35 USC § 112


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following new rejection is applied to the newly added claim 7:  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for managing or decreasing a risk of suicidal behavior in a patient undergoing a treatment of bipolar I disorder by maintaining a therapeutically effective concentration of endoxifen for 21 days, the specification does not reasonably provide enablement for preventing the suicidal behavior. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Instant invention is directed to a method of managing or decreasing the risk of suicidal behavior in a patient undergoing treatment of bipolar I disorder, maintaining a therapeutically effective concentration of endoxifen in the patient by administrating a dose of 2 mg to 16 mg of endoxifen citrate in an enteric coated tablet once per day for at least 21 days.
 	Applicants describe bipolar disorder is a chronic and debilitating illness that causes significant morbidity, and that no agent has been specifically developed on the basis of an understanding of the pathophysiology (page 1 of the instant specification). Applicants further state that the drugs available for bipolar disorder, such as lithium, valproate, carbamazepine have issues such as safety, tolerability, efficacy and attempt suicide or have suicidal behavior still remain (page 1) and that the suicide rate is 10-30 times in population with bipolar disorder (p 2). In order to manage or decreasing the risk of suicidal behavior in a patient undergoing treatment of bipolar I disorder, Applicants describe an oral composition comprising an enteric coated tablet comprising endoxifen citrate, in an amount of 2 mg to 16 mg, for maintaining a therapeutically effective concentration of endoxifen (page 4). Applicants describe that the composition is administered for at least 21 days. However, applicants have not described if the composition is effective for more than 21 days because the term “at least” includes more than 21 days and an indefinite period of time. 
	Instant claim 7, dependent on claim 1, recites that the method prevents the risk of suicidal behavior in the patient undergoing the treatment of bipolar I disease. 
	The term "preventing" is interpreted as encompassing any improvement of the clinical outcome of a patient and thereby avoiding or averting the occurrence of a disease, by administering a therapy prior to the occurrence of any of the disease. In the instant case, the term “prevention” is interpreted as completely averting or avoiding the claimed conditions from occurring, by the claimed administration. Instant claim 7 recites not just “prevent suicidal behavior” but requires “preventing the risk of suicidal behavior”, which further requires a complete avoidance or averting the occurrence of suicidal behavior. 
In this regard, Applicants describe a clinical study data wherein 2 mg to 16 mg of endoxifen citrate in an enteric coated tablet form was administered (page 9, last paragraph). In the said paragraph above, Applicants describe administering for at least 21 days, without specifically mentioning the actual number of days instant composition is administered. While the term “preventing” denotes complete avoidance or averting the condition from recurrence, instant specification only  describes administer for 21 days and not more than 21 days. Table 1 of the instant specification only shows treatment for 21 days and describes that suicidal behavior is not observed during this period. Thus, one skilled in the art reading the instant specification understand that applicants describe managing or decreasing suicidal behavior in bipolar I disorder, only for 21 days, by enteric coated endoxifen citrate tablet composition, but do not describe more than 21 days. Instant claimed “at least 21  days” does not convey to one skilled in the art that applicants have provided description and guidance to completely prevent the occurrence of suicide in patients suffering from bipolar I disorder. Applicants have not provided any evidence that administration of the claimed composition reduces or manages the risk of suicide occurrence for more than 21 days, let alone that such administration completely prevents the occurrence of  suicidal behavior in the patient undergoing the treatment of bipolar I disease. In the absence of any working examples or lack of any direction in preventing the risk of suicidal behavior, one cannot predict that the risk of suicidal behavior can be completely prevented from occurring again after 21 days, with the claimed method of administration. The level of one of an ordinary skill in the art is very high i.e., Ph.D.


The following rejection of record has been maintained and appended to include newly added claim 7:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS) OR Alternatively Ahmad et al., as evidenced by Dome et al (cited on IDS).
	Instant claims are directed to a method for managing or decreasing a risk of suicidal behavior in a patient undergoing treatment of bipolar I disorder comprising: maintaining a therapeutically effective concentration of endoxifen in the patient by administrating a dose of 2 mg to 16 mg of endoxifen citrate in an enteric coated tablet once per day for at least 21 days.
	Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode.
Ahmad states that several drugs have been approved such as lithium, valproate, carbamazepine, and atypical antipsychotics for the treatment of acute bipolar mania, which while providing relief for many individuals with BPD, significant issues with tolerability and efficacy still remain (Introduction). Ahmad describes that adherence to the above treatment is affected by adverse effects such as sedation and weight gain, and that there is an urgent need to develop novel and more effective treatments for BP (p 252). In the method of administering endoxifen, Ahmad describes patients were previously treated with at least one of the drugs, viz., lithium, valproate, carbamazepine, or an atypical (except for clozapine) or typical antipsychotic at some time during the course of their bipolar illness (p 253- Methods-col. 2) (for instant claim 6). Ahmad teaches enteric coated endoxifen citrate salt (““C6H8O7”” is citric acid, see figure 1 and page 253, col. 2- Methodology) (claim 1) in a 3 week double blind trial (p 253, col. 2) and thus meets 21 days of instant claim 1. The results were expressed as Young Mania Rating Scale (YMRS) total score (≥50% decrease from baseline) and parameters were evaluated on days 4, 7, 14 and 21 days (p 254, col. 2). Primary and Secondary end points were include Young Mania Rating scale (YMRS), mean change from baseline to the end of treatment in the Montgomery–Åsberg Depression Rating Scale (MADRS) total score, Clinical Global Impressions–Severity of Illness Scale (CGI-S) score, and Columbia–Suicide Severity Rating Scale (C-SSRS) score (instant claim 7), shown in Table 1.  Ahmad teaches that a switch to depression remains a concern in all treatments of bipolar mania, depressive symptoms were assessed with the MADRS score throughout the trial. The result demonstrated the effectiveness of endoxifen 4 mg and 8 mg in alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex (p 256, col.1 & Table 2) (claim 1). Ahmad teaches that the administration of endoxifen (8 mg) appears to be as efficacious as 1000 mg divalproex sodium extended release in the treatment of BPD I with concurrent manic or mixed episode (p 256, col. 2) (meets instant claim 2). Further, the administration of endoxifen (4 mg and 8 mg) provides a steady state plasma concentration of endoxifen for 14 and also 20 days, and doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). In a double-blind, active-controlled study, 84 subjects with BPD I were randomly assigned to receive endoxifen (4 mg/day or 8 mg/day) or divalproex in a 2:1 ratio. Patients orally administered 4 mg/day or 8 mg/day endoxifen showed significant improvement in mania assessed by the Young Mania Rating Scale as early as 4 days. The effect remained significant throughout the 21-day period. At study end point, response rates were 44.44% and 64.29% at 4 mg/day and 8 mg/day of endoxifen treatment, respectively (abstract). 
Thus, Ahmad teaches endoxifen has been shown as a promising novel antimanic or mood stabilizing agent, as seen by significantly improved YMRS scale at almost every treatment evaluation. With respect to new claim 7, dependent on claim 1, recites that the method prevents the risk of suicidal behavior in the patient undergoing the treatment of bipolar I disease. Ahmad does not explicitly state a method of managing or decreasing a risk of suicidal behavior in patients undergoing treatment of bipolar I disorder. However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). Hence, Ahmad anticipates instant claims.
Alternatively, Dome teaches that patients with bipolar disorder (BPD) have a high risk of suicidal behavior with a suicidal rate of 10-20 times higher than corresponding rate in the general population, (abstract & page 2). Dome states that treatment of BPD with respect to suicidal risk remains a challenge (p 4 last para). Dome states that among several protective factors, treatment of BD may protect from suicide (page 3), whereas treatment with mood stabilizers such as valproate may not be very effective. Accordingly, one of an ordinary skill in the art would have expected that the effective treatment and mood stabilization effect by endoxifen citrate, taught by Ahmad, provides not only treatment to BPD but also manages or reduced the risk of suicide in BPD patients. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,261,151 to Quay et al in view of Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS) and Dome et al (cited on IDS).
Quay teaches an oral composition comprising z-endoxifen in the form of a citrate salt (abstract). Quay teaches that the crystalline form I is in amounts of 1-200 mg, including 2, 4, 6, 10 or 20 mg (col. 3, l 34-39) and provide a steady state of plasma endoxifen for 21 days (col. 4, l 34-48). Quay teaches that the composition is in the form of a tablet, enteric coated tablet, etc (col. 4, l 49-55). Quay teaches administering the composition to a subject in the claimed amounts and for daily, every other day, twice a week etc (lines bridging col. 5-6). In one embodiment, the patient population comprises subjects being treated with citalopram, escitalopram, etc (SSRIs i.e., Selective serotonin reuptake inhibitors (SSRIs) are the most commonly prescribed antidepressants) (col. 10, l 6-20) for subjects having depression. 
Quay lacks the teaching a method for managing or decreasing a risk of suicidal behavior in a patient undergoing treatment of bipolar I disorder comprising: maintaining a therapeutically effective concentration of endoxifen in the patient by administrating a dose of 2 mg to 16 mg of endoxifen citrate in an enteric coated tablet once per day for at least 21 days.
	Ahmad et al teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode.
		Ahmad states that several drugs have been approved such as lithium, valproate, carbamazepine, and atypical antipsychotics for the treatment of acute bipolar mania, which while providing relief for many individuals with BPD, significant issues with tolerability and efficacy still remain (Introduction). Ahmad describes that adherence to the above treatment is affected by adverse effects such as sedation and weight gain, and that there is an urgent need to develop novel and more effective treatments for BP (p 252). In the method of administering endoxifen, Ahmad describes patients were previously treated with at least one of the drugs, viz., lithium, valproate, carbamazepine, or an atypical (except for clozapine) or typical antipsychotic at some time during the course of their bipolar illness (p 253- Methods-col. 2) (for instant claim 6). Ahmad teaches enteric coated endoxifen citrate salt (“C6H8O7” is citric acid, see figure 1 and page 253, col. 2- Methodology) (claim 1) in a 3-week double blind trial (p 253, col. 2) and thus meets 21 days of instant claim 1. The results were expressed as Young Mania Rating Scale (YMRS) total score (≥50% decrease from baseline) and parameters were evaluated on days 4, 7, 14 and 21 days (p 254, col. 2). Primary and Secondary end points were including Young Mania Rating scale (YMRS), mean change from baseline to the end of treatment in the Montgomery–Åsberg Depression Rating Scale (MADRS) total score, Clinical Global Impressions–Severity of Illness Scale (CGI-S) score, and Columbia–Suicide Severity Rating Scale (C-SSRS) score, shown in Table 1. Ahmad teaches that a switch to depression remains a concern in all treatments of bipolar mania, depressive symptoms were assessed with the MADRS score throughout the trial. The result demonstrated the effectiveness of endoxifen 4 mg and 8 mg in alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex (p 256, col.1 & Table 2) (claim 1). Ahmad teaches that the administration of endoxifen (8 mg) appears to be as efficacious as 1000 mg divalproex sodium extended release in the treatment of BPD I with concurrent manic or mixed episode (p 256, col. 2) (meets instant claim 2). Further, the administration of endoxifen (4 mg and 8 mg) provides a steady state plasma concentration of endoxifen for 14 and also 20 days, and doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). In a double-blind, active-controlled study, 84 subjects with BPD I were randomly assigned to receive endoxifen (4 mg/day or 8 mg/day) or divalproex in a 2:1 ratio. Patients orally administered 4 mg/day or 8 mg/day endoxifen showed significant improvement in mania assessed by the Young Mania Rating Scale as early as 4 days. The effect remained significant throughout the 21-day period. At study end point, response rates were 44.44% and 64.29% at 4 mg/day and 8 mg/day of endoxifen treatment, respectively (abstract). Thus, Ahmad teaches endoxifen has been shown as a promising novel antimanic or mood stabilizing agent, as seen by significantly improved YMRS scale at almost every treatment evaluation. 
With respect to new claim 7, dependent on claim 1, recites that the method prevents the risk of suicidal behavior in the patient undergoing the treatment of bipolar I disease. Ahmad does not explicitly state a method of managing or decreasing a risk of suicidal behavior in patients undergoing treatment of bipolar I disorder. However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). 

		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of Quay, comprising endoxifen-citrate in the claimed amounts, for treating bipolar disorder because Ahmad teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time (taught by Ahmad as well as Quay), for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258).
While Ahmad et al does not explicitly state managing or reducing the risk of suicide, Dome teaches that patients with bipolar disorder (BPD) have a high risk of suicidal behavior with a suicidal rate of 10-20 times higher than corresponding rate in the general population, (abstract & page 2). Dome states that treatment of BPD with respect to suicidal risk remains a challenge (p 4 last para). Dome states that among several protective factors, treatment of BD may protect from suicide (page 3), whereas treatment with mood stabilizers such as valproate may not be very effective. Accordingly, one of an ordinary skill in the art would have expected that the effective treatment and mood stabilization effect by endoxifen citrate, taught by Ahmad, provides not only treatment to BPD but also manages or reduced the risk of suicide in BPD patients, in the teachings of Quay.


	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291134 to Ahmad et al (Ahmad US 134) in view of Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
		Ahmad US 134 teaches endoxifen composition for the treatment of subjects having a risk for psychiatric and neurodegenerative diseases such as bipolar disorder (abstract). Ahmad US 134 teaches that bipolar disorder is a chronic mental illness is associated with a substantial risk of a suicide among those affected. Ahmad 134 teaches that commonly used mood stabilizers such as lithium and valproate fails to respond or respond only partially to these agents, and therefore require novel agents with a quicker, more potent and more specific modes of action with fewer side effects are required [0005].  Ahmad US 134 suggests endoxifen citrate [0011, 0199] and further suggests an enteric coated tablet [0019]. Further, Ahmad US 134 teaches in one embodiment the composition comprises a second therapeutic agent used for the treatment of bipolar disorder, manic disorder, depression e.g., lithium, citalopram, escitalopram etc [0043]. Ahmad US 134 teaches that the composition used for treating subject with depression or displaying pathology indicative of depression and or bipolar disorder [0055, 0057]. Ahmad US 134 also teaches that endoxifen inhibits PKC and thus finds use in the treatment of psychiatric and neurodegenerative diseases, in the treatment of bipolar disorder [0095, 0097-0099]. Ahmad US 134 exemplifies inhibition of PKC by endoxifen in in vitro conditions to demonstrate that endoxifen is at least four-fold more potent than PKC inhibitor than tamoxifen, and suggests its role in manic disorder. Example 17 teaches administering 8mg/kg or 4 mg/kg in rats by daily for 28 days without any mortalities [example 17].
	Ahmad US 134 does not explicitly teach an enteric coated endoxifen citrate for administering to a patient. However, Ahmad US 134 independently suggests endoxifen citrate salt and enteric coated tablets, and further, as described above, provides evidence that endoxifen is effective in treating bipolar disorder under in vitro condition as well as provide evidence of safety and tolerability of endoxifen in rats.
	The teachings of Ahmad et al have been discussed above (in the preceding sections) and incorporating herewith. Ahmad et al does not explicitly state a method of managing or decreasing a risk of suicidal behavior in patients undergoing treatment of bipolar I disorder, including the newly added claim 7. However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). 

		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of Ahmad US 134, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). 	
		 



Double Patenting
	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,479 in view of US Ahmad et al (cited on IDS) and Dome et al (cited on IDS). 
		Patented claims are directed to a method of delivering endoxifen to the plasma of a subject, comprising orally administering to the subject an enteric-coated tablet or enteric-coated capsule containing a pharmaceutical composition comprising an amount of a synthetic preparation of endoxifen effective to deliver and the endoxifen is a synthetic endoxifen that is at least 80% z-endoxifen and in the form of a citrate salt.
		Patented claims do not recite a method of managing or decreasing the risk of suicidal behavior in a patient undergoing treatment of bipolar I disorder. Patented claims also lack the claimed amounts of endoxifen citrate and the period of administration. 
		Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode.
		Ahmad states that several drugs have been approved such as lithium, valproate, carbamazepine, and atypical antipsychotics for the treatment of acute bipolar mania, which while providing relief for many individuals with BP, significant issues with tolerability and efficacy still remain. Ahmad describes that adherence to the treatment is affected by adverse effects such as sedation and weight gain, and that there is an urgent need to develop novel and more effective treatments for BP (p 252). In the methods, Ahmad describes patients were previously treated with at least one of the drugs, viz., lithium, valproate, carbamazepine, or an atypical (except for clozapine) or typical antipsychotic at some time during the course of their bipolar illness (p 253- Methods) (for instant claim 6). Ahmad teaches enteric coated endoxifen citrate salt (“CgHgO7” is citric acid, see figure 1 and page 253, col. 2- Methodology) (claim 1). The results were expressed as Young Mania Rating Scale (YMRS) total score (≥50% decrease from baseline). Secondary end points were mean change from baseline to the end of treatment in the Montgomery–Åsberg Depression Rating Scale (MADRS) total score, Clinical Global Impressions–Severity of Illness Scale (CGI-S) score, and Columbia–Suicide Severity Rating Scale (C-SSRS) score, shown in Table 1.  Ahmad teaches that a switch to depression remains a concern in all treatments of bipolar mania, depressive symptoms were assessed with the MADRS score throughout the trial. The result demonstrated the effectiveness of endoxifen 4 mg and 8 mg in alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex (p 256, col.1 & Table 2) (claim 1). Ahmad teaches that the administration of endoxifen (8 mg) appears to be as efficacious as 1000 mg divalproex sodium extended release in the treatment of BPD I with concurrent manic or mixed episode (p 256, col. 2). Further, the administration of endoxifen (4 mg and 8 mg) provides a steady state plasma concentration of endoxifen for 14 and also 20 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). In a double-blind, active-controlled study, 84 subjects with BPD I were randomly assigned to receive endoxifen (4 mg/day or 8 mg/day) or divalproex in a 2:1 ratio. Patients orally administered 4 mg/day or 8 mg/day endoxifen showed significant improvement in mania assessed by the Young Mania Rating Scale as early as 4 days. The effect remained significant throughout the 21-day period. At study end point, response rates were 44.44% and 64.29% at 4 mg/day and 8 mg/day of endoxifen treatment, respectively (abstract). Thus, Ahmad teaches endoxifen has been shown as a promising novel antimanic or mood stabilizing agent, as seen by significantly improved YMRS scale at almost every treatment evaluation.
		Ahmad does not explicitly state a method of managing or decreasing a risk of suicidal behavior in patients undergoing treatment of bipolar I disorder. However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. 
Dome teaches that patients with bipolar disorder (BPD) have a high risk of suicidal behavior with a suicidal rate of 10-20 times higher than corresponding rate in the general population, (abstract & page 2). Dome states that among several protective factors, treatment of BD with drugs such as lithium may protect from suicide (page 3), whereas treatment with mood stabilizers such as valproate may not be very effective. Dome states that treatment of BPD with respect to suicidal risk remains a challenge (p 4 last para). Accordingly, from the effective treatment and mood stabilization effect of endoxifen citrate, taught by Ahmad, one of an ordinary skill in the art would have expected that the endoxifen treatment to BPD also manages or reduced the risk of suicide in BPD patients.  
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of patented claims, comprising enteric coated endoxifen-citrate, in the claimed amounts and administer to treat bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. A skilled artisan would have been motivated because Ahmad teaches administering endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). Further, one of an ordinary skill in the art would have expected that the composition of copending claims, modified by the teachings of Ahmad, would be effective in mood stabilization and thus reduce the suicidal risk in BPD patients because Dome teaches BPD is associated with suicidal risk and that BPD treatments may be effective in reducing the risk. 



Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-28 of copending Application No. 17/023208 in view of US Ahmad et al (cited on IDS) and Dome et al (cited on IDS).
	Copending claims are directed to a method of inhibiting protein kinase C by administering an enteric coated tablet comprising endoxifen citrate. However, copending claims do not recite the instant method of managing or reducing the risk of suicidal behavior in a patient undergoing bipolar disorder I. copending claims lack the amounts of endoxifen citrate, for the duration of 21 days.
The teachings of Ahmad and Dome have been discussed above and incorporated herewith.
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of copending application, comprising enteric coated endoxifen-citrate, in the claimed amounts and administer to treat bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. A skilled artisan would have been motivated because Ahmad teaches administering endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). Further, one of an ordinary skill in the art would have expected that the composition of copending claims, modified by the teachings of Ahmad, would be effective in mood stabilization and thus reduce the suicidal risk in BPD patients because Dome teaches BPD is associated with suicidal risk and that BPD treatments may be effective in reducing the risk. 

This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
35 USC 102 and 35 USC 103 (Ahmad et al as evidences or obvious over Dome):

Applicants argue that Examiner admits that Ahmad does not disclose the claimed method. It is argued that Ahmad only teaches 4mg/day or 8 mg/day of endoxifen for 21 days showed only a response rate of 44.44% and 64.29%. It is argued that the reference does not teach endoxifen citrate in the claimed range and in the claimed method. Applicants argue that Ahmad does not anticipate the instant claims. 
  	Applicants argue that the instant claimed method is not obvious over Ahmad because it has generally been recognized that a response of a patient to a pharmaceutical compound is unpredictable, whereas Applicants found in clinical study that the suicidal behavior in a bipolar I disorder patients was not observed for 21 days (Table 1). It is argued that Ahmad does not disclose maintaining a therapeutically effective concentration of endoxifen. It is argued that Dome does not disclose the claimed method and hence does not cure deficiencies of Ahmad.
Applicants’ arguments are not persuasive because Ahmad clearly teaches enteric coated endoxifen tablet (see Fig. 1, Methodology section on page 253). Ahmad further teaches endoxifen as a new treatment option i.e., for mania, in a double-blind clinical trial (abstract of Ahmad et al). Ahmad teaches that the effect remained for a period of 21 days (same as claimed). While it is argued that Ahmad teaches an efficacy of only 44.44% and 64.29% with 4mg/day or 8 mg/day of endoxifen respectively, for 21 days, the composition of the instant claims and that of Ahmad are not different and further admittedly, Ahmad also teaches administering the composition for 21 days (same as claimed). Instant claims do not recite any numerical values in reducing the risk of suicide. Further, if Ahmad teaches the above values for 21 days treatment, instant claims do not recite any values after treatment for 21 days and instead recites “for at least 21 days” that allows more than 21 days and for an infinite period. Instant claim requires the limitation “suicidal behavior is not observed at least during a period of the maintaining of the therapeutically effective concentration of endoxifen in the patient”. In this regard, Ahmad shows that the endoxifen concentration is maintained for at least 21 days with 4mg/day and 8 mg/day (Fig.1), showed a significant improvement in manic or mixed manic episodes and well tolerated. The teachings of Dome have been relied upon only to show that bipolar disorder has a high risk of suicidal behavior and not for the teaching of endoxifen citrate in an enteric coated tablet. Accordingly, one of an ordinary skill in the art would have expected that the effective treatment and mood stabilization effect by endoxifen citrate, taught by Ahmad, provides not only treatment to BPD but also manages or reduced the risk of suicide in BPD patients. 
35 USC 103- US 11,261,151 to Quay et al in view of Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS) and Dome et al (cited on IDS):
Applicants argue that Quay and Ahmad et al fails to teach the claimed method of managing or reducing the risk of suicidal behavior as claimed.  Applicants present the same arguments as above regarding the teachings of Ahmad et al and Dome et al. Applicants’ arguments are not persuasive because as explained above, Ahmad clearly teaches enteric coated endoxifen tablet (see Fig. 1, Methodology section on page 253). Ahmad further teaches endoxifen as a new treatment option i.e., for mania, in a double-blind clinical trial (abstract of Ahmad et al). Ahmad teaches that the effect remained for a period of 21 days (same as claimed). While it is argued that Ahmad teaches an efficacy of only 44.44% and 64.29% with 4mg/day or 8 mg/day of endoxifen respectively, for 21 days, the composition of the instant claims and that of Ahmad are not different and further admittedly Ahmad also teaches administering the composition for 21 days (same as claimed). Instant claims do not recite any numerical values in reducing the risk of suicide. Further, if Ahmad teaches the above values after treatment for 21 days, instant claims do not recite any values after treatment for 21 days and instead recites “for at least 21 days” that allows more than 21 days and for an infinite period. Instant claim requires the limitation “suicidal behavior is not observed at least during a period of the maintaining of the therapeutically effective concentration of endoxifen in the patient”. In this regard, Ahmad shows that the endoxifen concentration is maintained for at least 21 days with 4mg/day and 8 mg/day (Fig.1), showed a significant improvement in manic or mixed manic episodes and well tolerated. The teachings of Dome have been relied upon only to show that bipolar disorder has a high risk of suicidal behavior and not for the teaching of endoxifen citrate in an enteric coated tablet. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of Quay, comprising endoxifen-citrate in the claimed amounts, for treating bipolar disorder because Ahmad teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time (taught by Ahmad as well as Quay), for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. 

35 U.S.C. 103 - over US 2009/0291134 to Ahmad et al (Ahmad US 134) in view of Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
Applicants argue that Ahmad ‘134 lists several diseases but fails to teach the claimed method of managing or reducing the risk of suicidal behavior as claimed. Applicants present the same arguments as above regarding the teachings of Ahmad et al. Applicants’ arguments are not persuasive because as explained above, Ahmad clearly teaches enteric coated endoxifen tablet (see Fig. 1, Methodology section on page 253). Ahmad further teaches endoxifen as a new treatment option i.e., for mania, in a double-blind clinical trial (abstract of Ahmad et al). Ahmad teaches that the effect remained for a period of 21 days (same as claimed). While it is argued that Ahmad teaches an efficacy of only 44.44% and 64.29% with 4mg/day or 8 mg/day of endoxifen respectively, for 21 days, the composition of the instant claims and that of Ahmad are not different and further admittedly Ahmad also teaches administering the composition for 21 days (same as claimed). Instant claims do not recite any numerical values in reducing the risk of suicide. Further, if Ahmad teaches the above values after treatment for 21 days, instant claims do not recite any values after treatment for 21 days and instead recites “for at least 21 days” that allows more than 21 days and for an infinite period. Instant claim requires the limitation “suicidal behavior is not observed at least during a period of the maintaining of the therapeutically effective concentration of endoxifen in the patient”. In this regard, Ahmad shows that the endoxifen concentration is maintained for at least 21 days with 4mg/day and 8 mg/day (Fig.1), showed a significant improvement in manic or mixed manic episodes and well tolerated. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of Ahmad US 134, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients.
Double patenting rejections-
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,479 in view of US Ahmad et al (cited on IDS) and Dome et al (cited on IDS). 

	Applicants argue that the claims of Ahmad ‘479 does not disclose maintaining a therapeutically effective concentration of endoxifen in the patient by administering of endoxifen citrate for managing or decreasing the risk of suicidal behavior in the patient at least during the administration of the drug, and completely prevent the risk of suicidal behavior. The argument regarding the claims of the patent i.e., do not teach the claimed method, is not persuasive because the rejection is not relied upon the patented claims alone. Applicants present the same argument regarding the teachings of Ahmad et al and Dome. However, applicants’ arguments are not persuasive because the arguments regarding Ahmad et al and Dome have been addressed above and incorporated here. 
Applicants’ arguments are not persuasive because as explained above, Ahmad clearly teaches enteric coated endoxifen tablet (see Fig. 1, Methodology section on page 253). Ahmad further teaches endoxifen as a new treatment option i.e., for mania, in a double-blind clinical trial (abstract of Ahmad et al). Ahmad teaches that the effect remained for a period of 21 days (same as claimed). While it is argued that Ahmad teaches an efficacy of only 44.44% and 64.29% with 4mg/day or 8 mg/day of endoxifen respectively, for 21 days, the composition of the instant claims and that of Ahmad are not different and further admittedly Ahmad also teaches administering the composition for 21 days (same as claimed). Instant claims do not recite any numerical values in reducing the risk of suicide. Further, if Ahmad teaches the above values after treatment for 21 days, instant claims do not recite any values after treatment for 21 days and instead recites “for at least 21 days” that allows more than 21 days and for an infinite period. Instant claim requires the limitation “suicidal behavior is not observed at least during a period of the maintaining of the therapeutically effective concentration of endoxifen in the patient”. In this regard, Ahmad shows that the endoxifen concentration is maintained for at least 21 days with 4mg/day and 8 mg/day (Fig.1), showed a significant improvement in manic or mixed manic episodes and well tolerated. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of 379 patent claims, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-28 of copending Application No. 17/023208 in view of US Ahmad et al (cited on IDS) and Dome et al (cited on IDS).


	Applicants argue that the claims of Ahmad ‘208 are directed to a method of inhibiting protein kinase C by delivering endoxifen, but does not disclose maintaining a therapeutically effective concentration of endoxifen in the patient by administering of endoxifen citrate for managing or decreasing the risk of suicidal behavior in the patient at least during the administration of the drug, and completely prevent the risk of suicidal behavior. The argument regarding the claims of the copending application i.e., do not teach the claimed method, is not persuasive because the rejection is not relied upon the patented claims alone. Applicants present the same argument regarding the teachings of Ahmad et al and Dome. However, applicants’ arguments are not persuasive because the arguments regarding Ahmad et al and Dome have been addressed above and incorporated here.
Applicants’ arguments are not persuasive because as explained above, Ahmad clearly teaches enteric coated endoxifen tablet (see Fig. 1, Methodology section on page 253). Ahmad further teaches endoxifen as a new treatment option i.e., for mania, in a double-blind clinical trial (abstract of Ahmad et al). Ahmad teaches that the effect remained for a period of 21 days (same as claimed). While it is argued that Ahmad teaches an efficacy of only 44.44% and 64.29% with 4mg/day or 8 mg/day of endoxifen respectively, for 21 days, the composition of the instant claims and that of Ahmad are not different and further admittedly Ahmad also teaches administering the composition for 21 days (same as claimed). Instant claims do not recite any numerical values in reducing the risk of suicide. Further, if Ahmad teaches the above values after treatment for 21 days, instant claims do not recite any values after treatment for 21 days and instead recites “for at least 21 days” that allows more than 21 days and for an infinite period. Instant claim requires the limitation “suicidal behavior is not observed at least during a period of the maintaining of the therapeutically effective concentration of endoxifen in the patient”. In this regard, Ahmad shows that the endoxifen concentration is maintained for at least 21 days with 4mg/day and 8 mg/day (Fig.1), showed a significant improvement in manic or mixed manic episodes and well tolerated. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of copending claims, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611